Citation Nr: 1519106	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of $8,833.33, which was collected from the Veteran to satisfy an overpayment established pursuant to the grant of an apportionment to a spouse, to include a determination as to whether there was clear and unmistakable error in the calculation of the award of apportionment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


REMAND

In the Veteran's August 2011 substantive appeal, he indicated that he wished to have a Board videoconference hearing.  The Veteran was initially scheduled for the hearing in October 2014, after which it was rescheduled to January 2015, and again rescheduled to April 21, 2015.  The March 2015 hearing notice related to the April 2015 hearing clearly indicated that the Veteran could notify the RO if he could not attend the hearing in order to reschedule.  In a statement received on April 15, 2015, the Veteran's representative notified the RO that the Veteran would be unable to attend the April 21, 2015, hearing and requested a six to eight month extension to reschedule.  The Board finds that the Veteran should be afforded the opportunity to have his requested hearing in the time frame requested.  Inasmuch as videoconference hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board within the time frame requested.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




